DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Examiner notes the amendment to claim 32 changing the dependency thereof is effective to overcome the outstanding rejection under 35 USC 112(b) articulated in the previous office action mailed 3/15/2022.
Examiner notes new claim 41 is allowed because it is the independent form of previously allowed dependent claim 28.
Regarding the interpretation under 35 USC 112(f), Examiner notes the claim term “engaging feature” does not recite sufficiently definite structure in the claim.  The structure applicant references in the remarks at page 7 are recited in the disclosure.  Therefore, the presumption of interpretation under 35 USC 112(f) is triggered.
Regarding the new limitation in each of claims 21 and 36 requiring the suture to extend through an interior of the “device”, Examiner contends this limitation does not define over Yamamoto because it does not clarify which part(s) of the device the suture must extend through.  Figure 1 of Yamamoto shows the entirety of the “device”, which includes the endoscope 10. The suture clearly passes through at least the tube portion 16 of the endoscope, thus meeting the claim limitation.  

Terminal Disclaimer
The terminal disclaimer filed on 6/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10716575, 10631872, 9895153, and 9877732 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the device" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 37, 38, and 40 are also rejected because they depend from claim 36.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 30-32, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (2013/0317291) in view of Wurster et al. (5,690,652).  
Regarding claim 21, Yamamoto discloses a tissue clipping device (see at least figures 1-3, 10-15, and 18; Note figure 1 shows the entirety of the “device”) for treating a tissue opening (W; see at least figure 18), comprising: a first arm (47) pivotally coupled to a second arm (48), the first arm being movable relative to the second arm between an open configuration (as in at least figure 10), in which distal ends of the first and second arms are separated from one another to receive target tissue (W1) therebetween, and a closed configuration (as in at least figure 12), in which the distal end of the first arm is moved toward the distal end of the second arm to grip the target tissue; a needle (110) releasably coupled to the first arm via a connecting element (54); and a suture (120) extending through an interior of the device (see figure 1; the device including the endoscope tube portion 16 which the suture passes through) to an interior of the first arm (through bypass slit 47d as can be seen in figure 2) connecting to the needle, the second arm including an engaging feature (53d; see at least figures 3, 13, and 14) for engaging the needle such that, when the first arm is moved toward the closed configuration, the needle engages the engaging feature (as in at least figures 3, 13, and 14), and when the first arm is subsequently moved toward the open configuration, the needle disengages from the first arm (as in at least figures 13 and 15).  However, Yamamoto in this embodiment fail to disclose the second arm is a rigid (interpreted here as “fixed”) arm.  Attention is drawn to Wurster et al., who teach a similar treatment device that shows a structure with two movable arms (as in figure 4a; this embodiment being analogous to Yamamoto) is an obvious alternative to a structure with one movable arm and one rigid arm (as in figure 1).  Therefore, Examiner contends that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the clipping device of Yamamoto with one rigid arm and one movable arm, instead of two movable arms, since these two structures are shown to be known alternatives to one another per the teachings of Wurster et al. that perform equally well with one another.
Regarding claim 22, a first portion of the suture is enclosed by the device (the portion within 16 as in figure 1 of Yamamoto) and a second portion of the suture extending through the first arm to extend along at least a portion of an exterior of the first arm distal to the needle (see at least figures 10 and 12 of Yamamoto), the second portion of the suture connecting to the needle (see at least figures 10 and 12 of Yamamoto).
Regarding claim 23, the engaging feature includes a longitudinal recess (the opening or lumen between tabs 53d; see at least figure 14 of Yamamoto) extending along a portion of a length of the second arm.
Regarding claim 24, the engaging feature includes retaining tabs (53d) extending over a portion of the longitudinal recess (see at least figure 14 of Yamamoto) to prevent disengagement of the needle therefrom.
Regarding claim 25, the engaging feature includes an elastic member (the tabs 53d) biased toward a first configuration (as in figures 3, 5, and 14 of Yamamoto) in which the elastic member extends into the longitudinal recess, the elastic member being deflectable to permit a portion of the needle to be moved therepast so that, when the needle is received within the longitudinal recess, as desired, the elastic member reverts to the first configuration, pressing the needle against the retaining tabs.
Regarding claim 30, the connecting element includes a ball-shaped connector (113; see at least figure 5 of Yamamoto) at an end of the needle, the ball-shaped connector received within a correspondingly sized and shaped recess (54a) of the first arm.
Regarding claim 31, the needle is curved along a length thereof (the needle of Yamamoto is circular in cross-section, so is considered curved along a length thereof).
Regarding claim 32, the longitudinal recess (the opening or lumen between tabs 53d; see at least figure 14 of Yamamoto) includes a curved surface (because it is circular) extending along a distal portion thereof for guiding the needle thereinto.
Regarding claim 36, Yamamoto discloses a method for treating a tissue opening (W; see at least figure 18), comprising: inserting a clip (see at least figures 1-3, 10-15, and 18) to a target area within a patient body, the clip including a first arm (47) movable relative to a second arm (48) between an open configuration (as in at least figure 10) in which distal ends of the first and second arms are separated from one another and a closed configuration (as in at least figure 12) in which the distal end of the first arm is moved toward the distal end of the second arm to grip tissue therebetween (as in at least figure 12), the first arm including a needle (110) releasably coupled thereto, and a suture (120) extending through an interior of the device (see figure 1; the device including the endoscope tube portion 16 which the suture passes through) to an interior of the first arm (through bypass slit 47d as can be seen in figure 2) connecting to the needle; 4positioning the clip over a first portion (W1) of tissue along a tissue opening with the clip in the open configuration (as in at least figure 10) such that the first portion of tissue is received between the distal ends of the first and second arms; moving the clip toward the closed configuration until a tip of the needle extends through the first portion of tissue (as in at least figure 12) and contacts the second arm so that the needle engages an engaging feature (53d; see at least figures 3, 13, and 14) of the second arm; and moving the clip toward the open configuration (as in at least figures 13 and 15) so that the needle is released from the first arm while remaining engaged to the second arm (as in at least figure 15) so that the suture is threaded through the first portion of tissue.  However, Yamamoto in this embodiment fail to disclose the second arm is a rigid (interpreted here as “fixed”) arm.  Attention is drawn to Wurster et al., who teach a similar treatment device that shows a structure with two movable arms (as in figure 4a; this embodiment being analogous to Yamamoto) is an obvious alternative to a structure with one movable arm and one rigid arm (as in figure 1).  Therefore, Examiner contends that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the clipping device of Yamamoto with one rigid arm and one movable arm, instead of two movable arms, since these two structures are shown to be known alternatives to one another per the teachings of Wurster et al. that perform equally well with one another.
Regarding claim 37, the method of the combination of Yamamoto and Wurster et al. further comprises: after moving the clip into the open configuration with the suture passed through the first portion of tissue, positioning the clip over a second portion (W3 of Yamamoto) of tissue along the tissue opening substantially opposing the first portion (see at least figure 18 of Yamamoto) with the clip in the open configuration with the second portion of tissue is received between the distal ends of the first and second arms; and moving the clip toward the closed configuration such that the first and second arms grip the second portion of tissue between distal ends of thereof (see at least paragraphs [0136]-[0137] of Yamamoto).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (2013/0317291) in view of Wurster et al. (5,690,652) as applied to claim 21 above, and further in view of Duran (5,947,982).  
Regarding claims 26 and 27, the combination of Yamamoto and Wurster et al. discloses the clipping device substantially as described above with respect to claim 21, but fails to disclose a hinged or pivoting needle.  Attention is drawn to Duran, who teaches it is known to have a similar device (see at least figures 3-5) with a pivoting needle that snaps into place when the firing process is desired (see at least column 4, lines 38-57) so that accidental puncturing of tissue is avoided.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the needle of the combination of Yamamoto and Wurster et al. pivot/hinge relative to the first arm per the teachings of Duran to obtain the same advantage of avoiding accidental puncturing of tissue.

Allowable Subject Matter
Claim 41 is allowed.
Claims 28, 29, 33-35, 38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771